Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
April 23, 2020.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00267-CV



                     IN RE STEPHEN MCCARTY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              505th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 16-DCV-237771

                          MEMORANDUM OPINION

      On April 9, 2020, relator Stephen McCarty filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable David Perwin,
presiding judge of the 505th District Court of Fort Bend County, to set aside his
April 3, 2020 order granting the motion to set aside the jury’s verdict and for new
trial. Relator also filed a motion seeking a stay of the trial court’s proceedings.
      On April 13, 2020, the trial court, sua sponte, signed an ordering reforming
the April 3, 2020 order. Relator’s request for relief is now moot.

      Accordingly, we dismiss relator’s petition for lack of jurisdiction. We also
dismiss relator’s motion to stay.


                                    PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.




                                         2